Citation Nr: 0407417	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
other than emphysema, due to tobacco use in service.

2.  Entitlement to service connection for nicotine dependence 
due to tobacco use in service.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946 and from October 1947 to July 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

Following transfer of the case to the Board in August 2002, 
the veteran and his representative submitted two separate 
statements received at the Board in September 2002, which 
indicated that his lung problems might be the result of 
radiation exposure during service and that the veteran's 
physician had told the veteran that there was a spot on his 
lung that was attributed to respiratory problems treated 
while in service.  These statements and accompanying VA 
medical records are referred to the RO for appropriate 
action.

In October 2002, the Board determined that entitlement to 
service connection for nicotine dependence and a lung 
condition due to tobacco use during service was barred by law 
under 38 C.F.R. § 3.300 (2003) and denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2003, the parties filed a Joint Motion for Remand 
(Joint Motion).  By Order entered on October 30, 2003, the 
Court granted this motion, vacated the October 2002 Board 
decision, and remanded that case to the Board for 
readjudication and disposition consistent with the Joint 
Motion and the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 14. Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).

The various VA physicians' statements attached to a February 
2004 statement from the veteran's attorney, along with a 
waiver of RO consideration, opine that the veteran's 
emphysema is most likely related to his smoking, which began 
during his military service.  Since the RO originally denied 
service connection for emphysema in a July 1994 rating 
decision, to reopen a claim for service connection for 
emphysema requires the submission of new and material 
evidence.  Since this issue has not been addressed, it is 
referred to the RO for adjudication.     

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Joint Motion observed that the October 2002 Board 
decision adjudicated the appellant's claim as having been 
received after June 9, 1998, the effective date of 38 C.F.R. 
§ 3.300, which bars service connection for disabilities 
claimed to be due to veterans use of tobacco products during 
service.  But the veteran's claim in this case was initiated 
in January 1995 and, therefore, a remand is necessary for 
consideration of the appeal under the law and regulations 
existing before June 9, 1998 and for compliance with the 
notice and duty to assist requirements of the VCAA.  See Kane 
v. Principi, 17 Vet. App. 97, 103 (2003).   

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability, which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period:  (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite use of substantial 
amounts of nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-containing 
products; (2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four hours of 
abrupt cessation of daily nicotine use or reduction in the 
amount of nicotine used:  (a) dysphoric or depressed mood; 
(b) insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; (g) 
decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

On remand, the RO will need to provide the veteran with 
specific information concerning what additional information 
he needs to submit to establish service connection and what 
information VA will attempt to obtain as required by the 
VCAA.  In particular, the RO has not provided the veteran the 
revised regulations implementing the VCAA.  Consequently, a 
remand is required to comply with the notice provisions 
contained in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).

The Board notes that, in a May 2001 statement, the veteran 
indicated that he received treatment at the Fayetteville, 
Arkansas VA Medical Center (VAMC), however, except for VA 
examination reports, the only VA medical records associated 
with the claims file are X-rays dated in January 1955 and May 
1979 or inpatient and outpatient records dated from August 
1953 to August 1954, in March 1979, and from December 1998 to 
May 2001.  It appears that most of the private doctors, who 
treated the veteran since discharge from service, are 
deceased and their records are no longer available.  The RO 
should determine if any additional VA or non-VA treatment 
records are available, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See 
38 U.S.C.A. § 5103A (West 2002).  On remand, the RO should 
ask the veteran to identify non-VA and VA health care 
providers and attempt to obtain any non-VA and VA treatment 
records not already associated with the record for the period 
from service discharge to the present after obtaining signed 
releases from the veteran.  

The Board also notes that in view of the medical opinions 
offered by VA physicians, suggesting a relationship between 
the veteran's tobacco use in the military and emphysema, the 
duty to assist requires that VA obtain medical examinations 
and opinions to address any relationship between any lung 
(pulmonary) disorder(s) and nicotine dependence alleged to 
have its onset during service.  Following the above 
development, the RO should schedule the veteran for 
psychiatric and pulmonary examinations to identify whether 
the veteran has nicotine dependence or any lung (pulmonary) 
disorder and the etiology of any identified disorders, to 
include the veteran's history of nicotine use.  After 
reviewing the claims file and examining the veteran, the 
examiners are to offer medical opinions as to whether it is 
at least as likely as not that the identified disorders were 
incurred in service, in particular whether the veteran 
developed nicotine dependence during service, and whether 
such dependence or nicotine use during service resulted in 
any current lung disorder, for example, bronchitis, chronic 
obstructive pulmonary disorder (COPD), or emphysema.  The 
Board emphasizes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric (such as nicotine dependence) 
or lung disorder from July 1953 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the RO should 
obtain copies of medical records from the 
Fayetteville VAMC and its outpatient 
clinics, not already associated with the 
claims file, from July 1953 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded psychiatric and 
pulmonary disorders examinations, to be 
performed by examiners who have not 
already examined the veteran, to 
identify, clarify the nature, time of 
onset, and etiology of any nicotine 
dependence or lung disorder found.  The 
claims file must be made available to, 
and be reviewed by, the examiners in 
connection with the examination, and 
their reports should so indicate.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and pulmonary function tests.  The 
examination reports should include a 
history of the veteran's nicotine use and 
a detailed account of all pathology found 
to be present.  On the basis of the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner(s) should provide 
explicit responses to the following 
questions:

(a) Does the veteran have nicotine 
dependence or any lung (pulmonary) 
disorder (such as, bronchitis, COPD, or 
emphysema)?  

(b) For nicotine dependence or any lung 
disorder identified, the examiner(s) 
should determine the etiology and the 
nature and extent of such disorder(s).  
The examiner(s) should offer an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
(1) the veteran developed nicotine 
dependence due to tobacco use that began 
in service; (2) whether the veteran 
developed any lung disorder secondary to 
his service-connected tuberculosis (TB); 
and (3) whether any lung disorder is 
attributable to military service or to 
tobacco use that began during military 
service or nicotine dependence.  In 
making a determination on whether 
nicotine dependence was the proximate 
cause of a lung disorder occurring after 
service, the examiners must discuss: (1) 
the likelihood that tobacco use caused by 
any service-related addiction led to or 
made worse any currently diagnosed lung 
disorder, and (2) whether there is a 
supervening cause of the diagnosed 
disorder, which cause is viewed as 
severing the connection to any service-
acquired nicotine dependence (such 
supervening causes could include 
sustained full remission of the service-
related nicotine dependence and 
subsequent resumption of the use of 
tobacco products, creating a de novo 
dependence, or exposure to environmental 
or occupational agents).  If it is 
determined that there is no relationship 
to military service, the examiner should 
expressly say so and give the rationale 
for such opinion.  All opinions provided 
must be reconciled with all other 
opinions of record, specifically the 
nexus opinions offered by VA physicians 
in February and July 1999 and January 
2003[4] and the April 1989 and November 
2001 VA examiners.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  The RO should review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002); and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully satisfied.  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of service connection for nicotine 
dependence and service connection for a 
lung disorder, other than emphysema, as a 
result of in-service tobacco use or, 
alternatively, secondary to nicotine 
dependence acquired during service.  If 
any determination remains adverse, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal, in particular, 
the law governing disabilities due to 
smoking in service effective prior to 
June 9, 1998.  The requisite period of 
time for a response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




